                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE

COLONIAL PIPELINE COMPANY                      )
                                               )
               Plaintiff                       )
                                               )       Case No. 3:20-cv-00666
v.                                             )
                                               )       Judge William L. Campbell, Jr.
METROPOLITAN NASHVILLE                         )       Magistrate Judge Alistair E. Newbern
AIRPORT AUTHORITY; and                         )       JURY DEMAND
AECOM TECHNICAL SERVICES, INC.                 )
                                               )
               Defendants                      )


                                  AMENDED COMPLAINT

        Colonial Pipeline Company, for its Amended Complaint against Metropolitan Nashville

Airport Authority and AECOM Technical Services, Inc., states:

                                PARTIES AND JURISDICTION

        1.     Plaintiff Colonial Pipeline Company (“Colonial”) is a Delaware and Virginia

corporation authorized to conduct business in Tennessee, with its principal place of business at

1185 Sanctuary Parkway, Suite 100, Alpharetta, Georgia 30009.

        2.     Defendant Metropolitan Nashville Airport Authority (also known as The

Metropolitan Nashville Airport Authority) (“MNAA”) is a Tennessee nonprofit corporation, with

its principal place of business at 1 Terminal Drive, Nashville, Tennessee 37214.

        3.     Defendant AECOM Technical Services, Inc. (“AECOM”) is a California

corporation authorized to conduct business in Tennessee, with its principal place of business at

300 South Grand Avenue, Floor 9, Los Angeles, California 90071.

        4.     This Court has personal jurisdiction over MNAA and AECOM because each

regularly conducts business in Tennessee and has established sufficient minimum contacts with




     Case 3:20-cv-00666 Document 26 Filed 10/26/20 Page 1 of 19 PageID #: 167
this state. In addition, all or a substantial part of the events or omissions giving rise to the claims

in this matter occurred in Tennessee.

         5.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 33 U.S.C. §

2717(b) because this action arises under the laws of the United States, including The Oil

Pollution Act of 1990, 33 U.S.C. §§ 2701 et seq. (“OPA”), and under 28 U.S.C. § 1332(a)

because this action is between citizens of different states and the amount in controversy exceeds

$75,000, excluding interest and costs.

         6.      Venue is proper under 28 U.S.C. § 1391 and 33 U.S.C. § 2717(b) because the

incident under OPA, described below, and a substantial part of the events, acts, and omissions

giving rise to the claims involved in this matter, occurred in this judicial district.

                                    GENERAL ALLEGATIONS

         7.      Colonial owns and operates the largest refined products pipeline system in the

United States, transporting more than 100 million gallons of petroleum product daily through

more than 5,500 miles of pipeline, originating in Houston, Texas and terminating at the Port of

New York and New Jersey, with sections of the pipeline extending into Tennessee.1

         8.      In 1976, Colonial entered into a Dedication of Easement and Agreement (the

“Easement Agreement”) with MNAA, by which, among other things, MNAA granted Colonial a

permanent easement across MNAA’s property at Nashville International Airport (“BNA”). A

copy of the Easement Agreement is attached hereto as Exhibit A and incorporated herein by

reference.




1
    Two sections of Colonial’s pipeline, Line 19 and Line 20, traverse MNAA property.
                                                   2

      Case 3:20-cv-00666 Document 26 Filed 10/26/20 Page 2 of 19 PageID #: 168
         9.    The Easement Agreement includes Colonial’s rights to “construct, operate,

maintain, repair, replace and inspect its liquid petroleum products pipeline” that is within the

easement. (Easement Agreement, p. 3.)

         10.   Under the Easement Agreement, MNAA also agreed to “prevent the use of the

easement and real property which would interfere with or adversely affect the operation or

maintenance of [BNA] or otherwise constitute an airport hazard.” (Easement Agreement, p. 8, ¶

9.)

         11.   In 2012, while conducting an in-line inspection of Line 19, its 12-inch gasoline

delivery line at BNA located within the easement, Colonial discovered several anomalies in the

line.

         12.   A partial excavation of that portion of Line 19, which was located approximately

3.5 feet underneath a gravel road, revealed dents in the line consistent with the teeth of a

backhoe. These dents were in a section of Line 19 located less than 150 yards from the section of

pipeline involved in the 2019 line strike discussed below.

         13.   Further investigation by Colonial in 2012, including a review of MNAA

construction records, revealed the damage occurred from a line strike in or around 2006 or 2007

by a private contractor MNAA hired to install fiber optic cables and construct a building and

gravel road in the vicinity of Line 19. MNAA did not inform Colonial of this line strike.

         14.   Based on information provided to or reviewed by Colonial, in connection with

that line strike, MNAA learned the location of Line 19 on its maps was inaccurate, but did not

correct it.

         15.   Following Colonial’s discovery of that line strike, Colonial met with MNAA in

2012 to express concerns about pipeline safety during excavations and other subsurface activities



                                                  3

      Case 3:20-cv-00666 Document 26 Filed 10/26/20 Page 3 of 19 PageID #: 169
at BNA, and presented a PowerPoint to MNAA entitled “Pipeline Safety Information for

Excavators” (the “PowerPoint”). A copy of the PowerPoint is attached hereto as Exhibit B.

       16.     In the PowerPoint, Colonial included safety guidelines and requirements for

digging near pipelines as well as information about the recently discovered pipeline strike,

including what was found, what could happen as a result of a strike, and how a strike could be

prevented.

       17.     The PowerPoint included information about contacting the One-Call Center (also

known as “811”) before digging, and included as a part of “Safe Digging Requirements” to

“[a]rrange for a Colonial representative to be on site before digging near a Colonial pipeline.”

(PowerPoint, p. 9–11.)

       18.     The PowerPoint also included a general map of Colonial’s Line 19 gasoline

pipeline overlaid on a satellite image of BNA property. The portion of Line 19 depicted on this

map included the locations of the strike discovered by Colonial in 2012 and the later strike in

2019 (PowerPoint, p. 6.). While not intended to substitute for other methods of determining the

location of pipelines, this map put MNAA on further notice its maps were inaccurate.

       19.     In mid-December 2018, two employees of Colonial, Christopher White and

Donald Strickland, responded to multiple One-Call tickets at BNA initiated by the Tennessee

Department of Transportation (“TDOT”) and others.

       20.     That response included locating and marking, with a combination of pin flags and

paint, those portions of both of Colonial’s lines (Lines 19 and 20) they could access.

       21.     A portion of Line 19 runs in the vicinity of the north end of Runway 20L at BNA,

which was and is an active runway surrounded by a security fence. The fence and warning signs




                                                 4

   Case 3:20-cv-00666 Document 26 Filed 10/26/20 Page 4 of 19 PageID #: 170
prohibit access to the secured area, as do FAA regulations. See e.g., 14 C.F.R. §§ 139.309, .329

& .335.

       22.     Because they were not able to access the area inside the fence, Messrs. White and

Strickland marked Line 19 up to the fence, but not inside it.

       23.     Based on information provided to or reviewed by Colonial, some or all of these

One-Call tickets were initiated in connection with TDOT’s planning for the relocation,

reconfiguration, and widening of the Interstate 40 interchange with Donelson Pike near BNA,

and possibly other projects, in connection with MNAA’s potential airport expansion projects.

       24.     On or about December 12, 2018, Mr. White had a discussion with Russell Shelton

at TDOT, during which they discussed the general area of the work to be performed by TDOT

and MNAA, and the location of Colonial’s pipelines.

       25.     In a follow-up conversation on or about December 17, 2018, Mr. White called Mr.

Shelton and told him Colonial had marked the location of its pipelines, including Line 19 up to

the security fence surrounding Runway 20L, but did not have access to and did not mark inside

the secured area.

       26.     In that call, Mr. White also told Mr. Shelton that Colonial needed to be present if

TDOT was going to perform work near Colonial’s pipelines, and requested a phone call when

TDOT was ready to work near the lines or in the secured area.

       27.     Colonial never received any such call from TDOT or MNAA, or from AECOM,

which was MNAA’s engineering firm in connection with the project.

       28.     After this time, from January to early April 2019, in response to later re-

authorizations of TDOT’s One-Call tickets, Messrs. White and Strickland periodically drove

around the vicinity to confirm the lines were still marked and there were no indications of work



                                                 5

   Case 3:20-cv-00666 Document 26 Filed 10/26/20 Page 5 of 19 PageID #: 171
being performed near the lines, including after receiving TDOT’s last One-Call ticket on March

28, 2019.

       29.     The re-authorization tickets included no further details about the work to be

performed, and Colonial responded to the tickets that Colonial had marked its facilities.

       30.     In addition to the markings made by made by Messrs. White and Strickland in

response to the One-Call tickets, there are permanent pipeline markers in the vicinity of the

pipeline that include warnings of a pipeline in the area and a notice to call Colonial before

excavating.

       31.     On the morning of April 9, 2019, Colonial was informed and determined Line 19

had been struck at BNA, and promptly shut down operation of Line 19 in accordance with

Colonial’s operating procedures.2 Colonial subsequently reported the incident to the U.S. Coast

Guard National Response Center, in accordance with applicable law.

       32.     When Messrs. White and Strickland arrived at the site, they saw a drill rig inside

the BNA security fence and gasoline coming out of the ground at that location within Colonial’s

easement. This line strike was less than 150 yards from MNAA’s earlier strike on Line 19

referred to above.

       33.     Messrs. White and Strickland also saw the permanent Colonial pipeline marker

just outside the fence, containing a warning of the presence of a pipeline and to call Colonial

before excavating, which was visible from the location where there was drilling.

       34.     Messrs. White and Strickland also saw one or more pin flags lying in the area

outside the fence. Messrs. White and Strickland understood these to be the flags they had placed




2
 Colonial and MNAA are parties to a Tolling Agreement, and the original Complaint in this
action was filed within the tolling period.
                                                 6

    Case 3:20-cv-00666 Document 26 Filed 10/26/20 Page 6 of 19 PageID #: 172
when marking Line 19 in December 2018, and which had, until recently, still been planted in the

ground and visible.

        35.    Based on information provided to or reviewed by Colonial, TDOT employees

were doing soil borings at one or more locations inside the BNA security fence in connection

with TDOT’s planning for the relocation, reconfiguration, and widening of the Interstate 40

interchange with Donelson Pike near BNA, and possibly other projects, in connection with

MNAA’s potential airport expansion projects, when they struck Line 19 on April 9, 2019.

        36.    MNAA gave TDOT permission to conduct the soil borings, and MNAA, directly

and/or through its retained engineer, AECOM, was involved in the soil borings.

        37.    Based on information provided to or reviewed by Colonial, TDOT’s engineer had

requested that an MNAA representative be in the field with the TDOT team as TDOT laid out the

proposed boring locations to confirm they were are reading the GIS map correctly and there were

no known utilities in the area.

        38.    Based on information provided to or reviewed by Colonial, at the time of the

strike, AECOM was involved in observing, facilitating, and/or directing TDOT’s work, and

provided guidance or information to TDOT indicating it was safe to drill in the location of the

line strike.

        39.    Based on information provided to or reviewed by Colonial, MNAA provided

TDOT, TDOT’s engineering firm, and/or AECOM incorrect information regarding the location

of the easement and pipeline which, along with AECOM’s failure to confirm its accuracy,

resulted in the line being struck.

        40.    Based on information provided to or reviewed by Colonial, both AECOM,

including Cody Mitchell (who was the AECOM engineer at the drill site during at least some of



                                                7

    Case 3:20-cv-00666 Document 26 Filed 10/26/20 Page 7 of 19 PageID #: 173
the drilling activity), and MNAA knew or should have known they were in the near vicinity of

Line 19 and should have initiated another One-Call ticket and contacted Colonial before

proceeding, especially in light of the fact there were no indications the pipeline had been marked

inside the secured area where the drilling was to take place.

       41.     Based on information provided to or reviewed by Colonial, at the time of the

strike, MNAA and AECOM were using information they knew or should have known was not

accurate with respect to the location of Line 19, including mapping information for Line 19 that

had not been corrected after MNAA learned from the prior line strike that its mapping

information for Line 19 was inaccurate.

       42.     After Messrs. White and Strickland arrived at the site, Ken Whatley, an employee

of MNAA, expressed surprise and/or frustration that “[his] engineer” had not called Colonial

about the work to be taking place.

       43.     The engineer to whom Mr. Whatley was referring was AECOM’s Mr. Mitchell.

       44.     As a result of the line strike, over 14,000 gallons of gasoline were released into

surrounding soils.

       45.     The strike required Colonial to shut down operation of Line 19 for some two days

during the incident response. The response continued thereafter and included, among other

things, air quality monitoring, construction of berms and trenches to attempt to control the spread

of gasoline in the surrounding soils, deployment of sorbent booms to attempt to control the

spread of gasoline in nearby McCrory Creek, deployment of an encapsulating agent for fire

suppression during the response and repairs to the pipeline, removal of some contaminated soils,

and installing several recovery wells to begin recovering contaminated groundwater. Several of

these actions are continuing.



                                                 8

   Case 3:20-cv-00666 Document 26 Filed 10/26/20 Page 8 of 19 PageID #: 174
       46.     The strike and resulting release of gasoline adversely affected Colonial’s

operation of the pipeline, as well as airport operations. It also created a hazard to persons,

property, the environment, Colonial’s operations and airport operations. As discussed further in

this Amended Complaint, it has caused and continues to cause substantial and continuing adverse

impacts to Colonial, including costs and damages from the strike and other impacts in connection

with the contamination.

       47.     Approximately 200 people were involved in some of the response to the incident,

including approximately 65 Colonial employees, airport emergency and fire responders,

Nashville Fire Department, Metro Nashville Police Department, as well as officials from the

Transportation Safety Administration, Environmental Protection Agency (“EPA”), Tennessee

Department of Environment and Conservation, TDOT, and Tennessee Emergency Management

Agency.

       48.     The ultimate duration and total amount of the impacts, costs and damages,

including the impacts on the cost of the potential relocation and replacement of the pipeline,

currently are ongoing and undetermined as of yet.

       49.     Some of the gasoline has reached and/or threatened McCrory Creek at a point a

few miles upstream from its confluence with Stones River.

       50.     McCrory Creek is a tributary to the Stones River, and both waterways are

“navigable waters,” within the meaning of OPA (33 U.S.C. § 2701(21)) and 40 C.F.R. § 120.2.

       51.     Gasoline is considered “oil,” as defined in 33 U.S.C. § 2701 (23).

       52.     Pursuant to the federal Clean Water Act, the EPA determined the incident resulted

in a discharge and substantial threat of a discharge of oil into the navigable waters of the United

States, pursuant to 33 U.S.C. § 1321(c); and EPA identified Colonial, as owner and operator of



                                                  9

   Case 3:20-cv-00666 Document 26 Filed 10/26/20 Page 9 of 19 PageID #: 175
the pipeline, without regard to fault, as the source of oil and advised Colonial of its potential

liabilities and obligation to undertake an immediate removal action in accordance with applicable

law.

           53.   In response to the gasoline release incident, Colonial undertook a removal action,

consistent with the National Contingency Plan, 40 C.F.R. Part 300, under the supervision and

direction of the EPA Federal On-Scene Coordinator. This removal action is ongoing.

           54.   Colonial has incurred, and (depending on the outcome of this case and further

directives of governmental agencies) likely will continue to incur, significant costs and damages

as a result of the strike of Line 19 and the resulting release of gasoline, including costs and

damages related to repair of the pipeline, lost product containment, removal and remediation of

the gasoline release, and other costs and damages.

           55.   Leading up to the line strike, Colonial had been involved in discussions with

MNAA, and in discussions with TDOT, about possibly relocating Colonial’s pipelines to

accommodate MNAA’s and TDOT’s potential projects. At least one of the options Colonial has

been considering involves abandoning portions of its pipelines in place and replacing those

portions in different locations outside of the easement. The line strike has complicated these

efforts.

           56.   In addition to impacting Colonial’s operation of its pipeline, the line strike created

a hazardous condition at the airport, and has impacted Colonial’s potential plans to relocate and

replace portions of its pipelines, including as to potential timing, location, and cost of relocation

and replacement.

           57.   Pursuant to Rule 8 of the Federal Rules of Civil Procedure, the following counts

include alternative allegations, claims, and requests for relief.



                                                  10

   Case 3:20-cv-00666 Document 26 Filed 10/26/20 Page 10 of 19 PageID #: 176
                                        COUNT I
                              BREACH OF CONTRACT BY MNAA

       58.      Colonial realleges and incorporates paragraphs 1 through 57 of this Amended

Complaint.

       59.      The Easement Agreement between Colonial and MNAA is a valid and

enforceable contract.

       60.      The Easement Agreement contains an implied duty of good faith and fair dealing

in its performance and enforcement.

       61.      Colonial has performed all of its express and implied obligations under the

Easement Agreement.

       62.      MNAA breached the Easement Agreement by, among other things, the acts and

omissions discussed in this Amended Complaint. These acts and omissions were in breach of

and interfered with Colonial’s reasonable expectations and rights under the Easement

Agreement, and were contrary to the express and implied terms of the Easement Agreement.

       63.      Those expectations and rights included Colonial’s enjoyment and use of its

pipelines as contemplated under the Easement Agreement and the expectation MNAA would not

take or allow any action that would adversely affect Colonial’s pipeline or rights or benefits

under the Easement Agreement.

       64.      MNAA’s breaches included its:

             a. Causing a shutdown and disruptions to, and otherwise adversely affecting,

                Colonial’s operation and maintenance of its pipeline;

             b. Causing a situation that adversely affected airport operations;

             c. Creating a hazard to persons, property, the environment, Colonial’s operations

                and airport operations;

                                                 11

  Case 3:20-cv-00666 Document 26 Filed 10/26/20 Page 11 of 19 PageID #: 177
             d. Causing contamination that has required and continues to require Colonial to

                devote a substantial amount of its operation, personnel and other resources to the

                response and the removal action; and

             e. Causing contamination that affects Colonial’s potential plans to relocate and

                replace portions of its pipelines, including as to potential timing, location, and

                cost of relocation and replacement.

       65.      MNAA’s acts and omissions constitute deficiencies in performance by MNAA

and breaches of the express terms of the Easement Agreement.

       66.      MNAA’s acts and omissions also impaired Colonial’s reasonable expectations

under, and its rights to receive the benefits of, the Easement Agreement, thereby constituting

breaches of the covenant of good faith and fair dealing implied in the Easement Agreement.

       67.      MNAA has taken no steps to cure or otherwise remedy its breaches.

       68.      As a result of MNAA’s breaches, Colonial has been and likely will continue to be

damaged, and is entitled to monetary relief in an amount to be proven at trial and other relief

allowed by law.

                                       COUNT II
                            NEGLIGENCE BY MNAA AND AECOM

       69.      Colonial realleges and incorporates paragraphs 1 through 57 of this Amended

Complaint.

       70.      MNAA and AECOM owed Colonial, and the public in general, duties which

include those of reasonable care and competence in performing, authorizing, observing,

facilitating, and/or directing work in or near Colonial’s easement and pipeline.

       71.      MNAA and AECOM knew or should have known they were in the vicinity (even

near vicinity) of Colonial’s easement and pipeline, and that performing, authorizing, observing,

                                                  12

   Case 3:20-cv-00666 Document 26 Filed 10/26/20 Page 12 of 19 PageID #: 178
facilitating, and/or directing drilling in the area of Colonial’s pipeline, without contacting

Colonial or taking other appropriate action, could result in a strike of the pipeline.

       72.     MNAA and AECOM breached their duties in ways that included the acts and

omissions alleged in this Amended Complaint.

       73.     MNAA’s and AECOM’s acts and omissions directly and proximately resulted in

the strike of Line 19 and the release of gasoline to the environment.

       74.     As a result of MNAA’s and AECOM’s negligence, Colonial has been and likely

will continue to be damaged, and is entitled to monetary relief in an amount to be proven at trial

and other relief allowed by law.

                                          COUNT III
                                     TRESPASS BY AECOM

       75.     Colonial realleges and incorporates paragraphs 1 through 57 of this Amended

Complaint.

       76.     By engaging in the acts and omissions alleged above, AECOM intentionally and

physically entered or interfered with Colonial’s property without consent or legal right,

constituting a trespass, and/or caused or allowed others to so trespass.

       77.     The trespass deprived Colonial of the use and enjoyment of its property and

resulted in damage.

       78.     As a result, Colonial has been and likely will continue to be damaged, and is

entitled to monetary relief in an amount to be proven at trial and other relief allowed by law.

                                  COUNT IV
               WRONGFUL INTERFERENCE WITH EASEMENT BY AECOM

       79.     Colonial realleges and incorporates paragraphs 1 through 57 of this Amended

Complaint.



                                                 13

   Case 3:20-cv-00666 Document 26 Filed 10/26/20 Page 13 of 19 PageID #: 179
       80.     The Easement Agreement gives rise to a valid easement held by Colonial.

       81.     By engaging in the acts and omissions alleged above, AECOM wrongfully and/or

unreasonably interfered with Colonial’s legitimate use and enjoyment of its easement, resulting

in damage.

       82.     As a result, Colonial has been and likely will continue to be damaged, and is

entitled to monetary relief in an amount to be proven at trial and other relief allowed by law.

                                    COUNT V
                   IMPLIED INDEMNITY AGAINST MNAA AND AECOM

       83.     Colonial realleges and incorporates paragraphs 1 through 57 of this Amended

Complaint.

       84.     Colonial has incurred, and (depending on the outcome of this case and further

directives of governmental agencies) likely will continue to incur, significant costs and damages

as a result of the strike of Line 19 and the resulting release of gasoline, including costs and

damages Colonial is responsible or potentially responsible to pay to others because of MNAA

and AECOM.

       85.     As set forth above, these costs and damages were the result of MNAA’s and

AECOM’s acts and omissions, including MNAA’s breaches and deficient performance under the

Easement Agreement and AECOM’s wrongful and tortious conduct.

       86.     As the parties responsible for Colonial’s costs and damages, MNAA and AECOM

should bear them, and the burden of paying Colonial’s costs and damages should be shifted to

MNAA and AECOM to prevent an unjust result.

       87.     MNAA and AECOM should indemnify Colonial against costs and damages it has

incurred or incurs as a result of MNAA’s and AECOM’s acts and omissions, and pay such costs

and damages on Colonial’s behalf.

                                                 14

   Case 3:20-cv-00666 Document 26 Filed 10/26/20 Page 14 of 19 PageID #: 180
                                     COUNT VI
            OPA - THIRD PARTY CLAIM AGAINST MNAA AND AECOM
       UNDER 33 U.S.C. § 2702(d) AND 33 U.S.C. § 2703, AND THE DECLARATORY
                      JUDGMENT ACT, 28 U.S.C. §§ 2201 et seq.

        88.     Colonial realleges and incorporates paragraphs 1 through 57 of this Amended

Complaint.

        89.     As described in Paragraph 52 above, pursuant to the federal Clean Water Act, the

EPA determined the incident resulted in a discharge and substantial threat of a discharge of oil

into the navigable waters of the United States, pursuant to 33 U.S.C. § 1321(c); and EPA

identifed Colonial, as owner and operator of the pipeline without regard to fault, as the source of

oil and advised Colonial of its potential liabilities and obligation to undertake an immediate

removal action in accordance with applicable law. 33 U.S.C. § 2701(32(F)); 33 U.S.C. §

1321(c)(5).

        90.     Under OPA, “removal costs” include “all removal costs incurred by the United

States . . . [or] a State . . . under subsection (c), (d), (e), or (l) of [the federal Clean Water Act]

section 1321” and “any removal costs incurred by any person for acts taken by the person which

are consistent with the National Contingency Plan.” 33 U.S.C. § 2702(b)(1). In responding to the

OPA incident, Colonial has incurred, and continues to incur, significant removal costs and

damages under OPA.

        91.     Colonial reported the incident as required by law, and coordinated its removal

activities in cooperation with, and at the direction of, the EPA Federal On-Scene Coordinator, in

satisfaction of 33 U.S.C. § 2703(c).

        92.     Colonial is entitled to a defense under 33 U.S.C. § 2703(a)(3), because the

discharge and substantial threat of a discharge of oil into navigable waters of the United States

was caused solely by the acts and omissions of third parties, such as AECOM and MNAA.

                                                    15

   Case 3:20-cv-00666 Document 26 Filed 10/26/20 Page 15 of 19 PageID #: 181
       93.     At all relevant times, Colonial exercised due care with respect to the pipeline, and

took precautions against foreseeable acts or omissions of third parties such as AECOM and

MNAA, and the foreseeable consequences of those acts or omissions.

       94.     Under OPA, if a responsible party “establishes that a discharge or threat of a

discharge and the resulting removal costs and damages were caused solely by an act or omission

of one or more third parties,” then “the third party or parties shall be treated as the responsible

party for purposes of determining liability under [OPA].” 33 U.S.C. § 2702(d)(1)(A). See also 33

U.S.C. § 2703(a)(3).

       95.     The acts and omissions of third parties such as AECOM and MNAA solely caused

the discharge and substantial threat of a discharge of oil to navigable waters, and such acts and

omissions did not occur in connection with any contractual relationship with Colonial, and

therefore AECOM and MNAA are jointly and severally liable as responsible parties under OPA

for the removal costs and damages, pursuant to 33 U.S.C. § 2702(d)(1)(A) and 33 U.S.C. §

2703(a)(3), including subrogated claims under 33 U.S.C. § 2715.

       96.     Pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, and OPA, 33 U.S.C.

§ 2717(f)(2), Colonial is entitled to a declaratory judgment that defendants AECOM and MNAA

are liable as responsible parties under OPA for the removal costs and damages.

                                   COUNT VII
           OPA - CONTRIBUTION CLAIM AGAINST MNAA AND AECOM
      PURSUANT TO 33 U.S.C. § 2709 AND THE DECLARATORY JUDGMENT ACT,
                             28 U.S.C. §§ 2201 et seq.

       97.     Colonial realleges and incorporates paragraphs 1 through 57 of this Amended

Complaint.

       98.     Under OPA, “[a] person may bring a civil action for contribution against any

other person who is liable or potentially liable under [OPA] or another law.” 33 U.S.C. § 2709.

                                                 16

   Case 3:20-cv-00666 Document 26 Filed 10/26/20 Page 16 of 19 PageID #: 182
         99.    Under OPA, “person” means an individual, corporation, partnership, association,

State, municipality, commission, or political subdivision of a State, or any interstate body.” 33

U.S.C. § 2701(27).

         100.   Under OPA, “removal costs” include “all removal costs incurred by the United

States . . . [or] a State . . . under subsection (c), (d), (e), or (l) of [the federal Clean Water Act]

section 1321” and “any removal costs incurred by any person for acts taken by the person which

are consistent with the National Contingency Plan.” 33 U.S.C. § 2702(b)(1). In responding to the

OPA incident, Colonial has incurred, and continues to incur, significant removal costs and

damages under OPA.

         101.   The acts and omissions of third parties, including AECOM and MNAA, solely

caused or contributed to the discharge and substantial threat of a discharge of oil into navigable

waters, and therefore AECOM and MNAA are liable for the removal costs and damages,

pursuant to OPA, including but not limited to 33 U.S.C. § 2709, 33 U.S.C. 2702, and under all

theories set forth in Counts I–VI.

         102.   Pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, and OPA, 33 U.S.C.

§ 2717(f)(2), Colonial is entitled to a declaratory judgment that defendants AECOM and MNAA

are liable as responsible parties under OPA for the removal costs and damages.

                                 COUNT VIII
                DECLARATORY JUDGMENT AGAINST MNAA AND AECOM

         103.   Colonial realleges and incorporates paragraphs 1 through 57 of this Amended

Complaint.

         104.   An actual controversy exists between Colonial and MNAA and AECOM

regarding the matters set forth in this Amended Complaint, and within the jurisdiction of this

Court.

                                                    17

   Case 3:20-cv-00666 Document 26 Filed 10/26/20 Page 17 of 19 PageID #: 183
        105.    As such, Colonial is entitled to a declaration under 28 U.S.C. § 2201 that

defendants MNAA and AECOM are liable under theories set forth in Counts I–VII and Colonial

is entitled to the relief sought herein.

                                           RELIEF REQUESTED

        Colonial asks the Court to:

        1.      Enter a judgment declaring MNAA and AECOM are liable for the removal costs

and damages under OPA, including future costs and damages;

        2.      Enter a judgment declaring MNAA and AECOM are liable under theories set

forth in Counts I–VII and Colonial is entitled to the relief sought herein;

        3.      Enter judgment against MNAA and AECOM for damages in an amount in excess

of $75,000, exclusive of interest and costs, to be proven at trial, including the damages alleged

above and other costs and damages Colonial has incurred or incurs;

        4.      Award Colonial pre- and post-judgment interest;

        5.      Award Colonial its costs incurred in this action; and

        6.      Grant Colonial additional relief to which it is entitled.


                                                Respectfully submitted,


                                                s/ Brian M. Dobbs
                                                L. Wearen Hughes (BPR No. 5683)
                                                J. Andrew Goddard (BPR No. 6299)
                                                Brian M. Dobbs (BPR No. 25855)
                                                Bass, Berry & Sims PLC
                                                150 3rd Ave. S., Suite 2800
                                                Nashville, TN 37201
                                                (615) 742-6200
                                                whughes@bassberry.com
                                                dgoddard@bassberry.com
                                                bdobbs@bassberry.com

                                                Attorneys for Plaintiff Colonial Pipeline Company

                                                  18

   Case 3:20-cv-00666 Document 26 Filed 10/26/20 Page 18 of 19 PageID #: 184
                              CERTIFICATE OF SERVICE

      I certify that I filed this document electronically using the Court’s electronic case
management system, which will send notice to:

       Paul S. Davidson
       Edward Callaway
       Michael C. Brett
       Waller Lansden Dortch & Davis LLP
       511 Union Street, Suite 2700
       Nashville, Tennessee 37219
       paul.davidson@wallerlaw.com
       ed.callaway@wallerlaw.com
       mike.brett@wallerlaw.com

       Attorneys for Defendant and Counter-Claimant
       Metropolitan Nashville Airport Authority

       Gary C. Shockley
       Caldwell G. Collins
       Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
       211 Commerce Street
       Nashville, TN 37201
       gshockley@bakerdonelson.com
       cacollins@bakerdonelson.com

       Attorneys for Defendant AECOM Technical Services, Inc.


                                           s/ Brian M. Dobbs
                                           Brian M. Dobbs




                                             19

  Case 3:20-cv-00666 Document 26 Filed 10/26/20 Page 19 of 19 PageID #: 185
